Exhibit 10.51

 

STOCK AND WARRANT PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
April 27, 2000 between Global Sports, Inc., a Delaware corporation (the
“Company”), and TMCT Ventures, L.P., a Delaware limited partnership (the
“Purchaser”).

 

ARTICLE I

AUTHORIZATION AND SALE OF STOCK

 

Section 1.1 SALE OF THE SHARES. Subject to the terms and conditions hereof, at
the Closing (as defined in Section 2.1 hereof), the Company shall issue and sell
(a) to Purchaser, and Purchaser shall purchase from the Company, the total
number of shares (collectively, the “Shares”) of common stock, par value $0.01
per share (“Common Stock”), of the Company equal to (1) the dollar amount set
forth opposite Purchaser’s name on Exhibit A hereto divided by (ii) $8.00,
rounded to the nearest whole share, and (b) to Purchaser warrants to purchase
312,500 shares of the Company’s Common Stock at an exercise price of $10.00 per
share (the “Warrants”)

 

ARTICLE II

CLOSING DATE; DELIVERY

 

Section 2.1 CLOSING AND LOCATION. The purchase and sale of the Shares and the
Warrants hereunder (the “Purchase”) shall take place at a closing (the
“Closing”) at the offices of Sullivan & Cromwell, 1888 Century Park East, Los
Angeles, California 90067, at 10:00 a.m., California time, on the later to occur
of (i) the date hereof, (ii) the first business day following the date on which
the last to be fulfilled or waived of the conditions to the Closing set forth in
Section 6.1 hereof have been fulfilled or waived in accordance with this
Agreement or (iii) such other date as is mutually agreed to by the Company and
the Purchaser. The date of the Closing is hereinafter referred to as the
“Closing Date.”

 

Section 2.2 DELIVERY. Subject to the terms and conditions of this Agreement, at
the Closing, the Company shall deliver to the Purchaser (a) a stock certificate
or certificates representing the Shares to be purchased by the purchaser at such
Closing, registered in the name of the purchaser or its assigns, against payment
of the purchase price therefor and (b) the Warrants. The purchase price of the
Shares to be purchased at the Closing shall be paid by wire transfer in
immediately available funds to an account designated in writing by the Company.

 

Section 2.3 CONSUMMATION OF CLOSING. All acts, deliveries and confirmations
comprising the Closing regardless of chronological sequence shall be deemed to
occur contemporaneously and simultaneously upon the occurrence of the last act,
delivery or confirmation of the Closing and none of such acts, deliveries or
confirmations shall be effective unless and until the last of same shall have
occurred.



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to the Purchaser as follows:

 

Section 3.1 ORGANIZATION. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite corporate power to own, lease and operate its property and to
carry on its business as now being conducted and is duly qualified to do
business and is in good standing in each jurisdiction where it is required to be
so qualified and in good standing, except for any such jurisdiction in. which
the failure to be so qualified and in good standing would not, individually or
in the aggregate, have a material adverse effect on the business; financial
condition, results of operations or prospects of the Company (a “Material
Adverse Effect”).

 

Section 3.2 SUBSIDIARIES. Each of the Company’s subsidiaries is a corporation
duly organized, validly existing in good standing under the laws of the
jurisdiction of its organization, and is duly qualified to do business and in
good standing in the jurisdictions where it is required to be so qualified and
is in good standing, except for any such jurisdiction in which the failure to be
so qualified and in good standing would not, individually or in the aggregate,
have a Material Adverse Effect.

 

Section 3.3 VALID ISSUANCE OF COMMON STOCK. The Shares, when issued and paid for
in accordance with this Agreement, will be duly authorized, validly issued,
fully paid and nonassessable.

 

Section 3.4 AUTHORITY; NO CONFLICT; REQUIRED FILINGS AND CONSENTS.

 

(a) The Company has all requisite corporate power and authority to enter into
this Agreement and the Amended and Restated Registration Rights Agreement in the
form attached hereto as Exhibit B (the “Registration Rights Agreement”), and to
consummate the transactions contemplated by this Agreement and the Registration
Rights Agreement. This Agreement and the Registration Rights Agreement have been
duly authorized, executed and delivered by the Company and constitute valid and
legally binding obligations of the Company, enforceable against the Company in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

 

(b) The execution and delivery by the Company of this Agreement and the
Registration Rights Agreement does not, and consummation of the transactions
contemplated by this Agreement and the Registration Rights Agreement, will not,
(i) conflict with, or result in any violation or breach of any provision of, the
Certificate of Incorporation or Bylaws of the Company, (ii) result in any
violation or breach of, or constitute (with or without notice or lapse of time,
or both) a default (or give rise to a right of termination, cancellation or
acceleration of any obligation or loss of any material benefit) under, any of
the terms, conditions or provisions of any note, bond, mortgage, indenture,
lease, contract or other agreement, instrument or obligation to which the
Company or any of its subsidiaries

 

2



--------------------------------------------------------------------------------

is a party or by which the Company or any of its subsidiaries, properties or
assets may be bound, or (iii) conflict with or violate any permit, concession,
franchise, license, judgment, order, decree, statute, law, ordinance, rule or
regulation applicable to the Company or any of its subsidiaries, properties or
assets, except in the case of (ii) and (iii) for any such violations, defaults,
breaches, terminations, cancellations, accelerations, losses or conflicts which
would not, individually or in the aggregate, have a Material Adverse Effect, and
would not materially burden or delay the consummation of the transactions
contemplated hereby.

 

(c) No consent, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other governmental authority or instrumentality (a “Governmental Entity”) is
required by or with respect to the Company in connection with the execution and
delivery of this Agreement and the Registration Rights Agreement or the
consummation of the transactions contemplated hereby or thereby, except for (i)
the filing of a Form D under the Securities Act of 1933, as amended (the
“Securities Act”), (ii) such filings as may be required under applicable state
securities laws or the Hart Scott Rodino Antitrust Improvements, Act of 1976, as
amended (the “HSR Act”), and (iii) such other consents, authorizations, filings,
approvals and registrations which, if not obtained or made, would not,
individually or in the aggregate, have a Material Adverse Effect on the Company
and would not materially burden or delay the consummation of the transactions
contemplated hereby.

 

Section 3.5 CAPITALIZATION.

 

(a) The authorized capital stock of the Company as of the date hereof consists
of (i) 60,000,000 shares of Common Stock, of which 18,575,880 shares are issued
and outstanding, and (ii) 1,000,000 shares of Preferred Stock, $0.01 par value
per share; of which 8,000 shares are issued and outstanding.

 

(b) Other than (i) as disclosed in the Company Commission Reports (as defined
below) or in documents incorporated by reference therein, (ii) stock options and
employee stock purchases following the date of the most recent Company
Commission Report under the Company’s stock option, stock incentive and stock
purchase plans described in the Company Commission Reports and (iii) as
disclosed on Schedule 3.5(b) hereto, there are no outstanding options, warrants
or commitments of any kind to which the Company is a party or by which it is
bound obligating the Company to issue, deliver or sell any shares of capital
stock of the Company.

 

Section 3.6 COMMISSION FILINGS; FINANCIAL STATEMENTS.

 

(a) The Company has filed with the Securities and Exchange Commission (the
“Commission”) and made available to the purchaser and its representatives all
forms, reports and documents filed by the Company with the Commission since
December 31, 1998 (collectively, the “Company Commission Reports”). The Company
Commission Reports (i) at the time filed, complied in all material respects with
the applicable requirements of the Securities Act and the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), as applicable, and (ii) did not at
the time they were filed (or if amended or superseded by a filing prior to the
date of this Agreement, then on the date of such amending or superseding filing)
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

3



--------------------------------------------------------------------------------

(b) Each of the financial statements (including, in each case, any related
notes) contained in the Company Commission Reports complied as to form in all
material respects with the applicable published rules and regulations of the
Commission with respect thereto, was prepared in accordance with generally
accepted accounting principles applied on a consistent basis throughout the
periods involved (except as may be indicated in the notes to such financial
statements or, in the case of unaudited statements, as permitted by Form 10-Q of
the Commission) and include all adjustments, consisting only of normal
accounting adjustments, that the Company reasonably considers necessary for a
fair presentation of its financial position at the respective dates and the
results of its operations and cash flows for the periods indicated. Except
disclosed in the Company Commission Reports filed with the Commission prior to
the date hereof, since December 31, 1999, taking into account the cumulative
effect of all developments and events since such date, there has not been any
development or event, or series of developments or events, that would reasonably
be expected to have a Material Adverse Effect.

 

Section 3.7 COMPLIANCE WITH LAWS. Each of the Company and its subsidiaries has
complied with, is not in violation of, and has not received any notices of
violation with respect to, any federal, state or local statute, law or
regulation with respect to the conduct of its business, or the ownership or
operation of its business, including but not limited to statutes, laws or
regulations relating to the protection of the environment or concerning the
handling, storage, disposal or discharge of toxic materials, except for failures
to comply or violations which would not, individually or in the aggregate, have
a Material Adverse Effect on the Company.

 

Section 3.8 STOCKHOLDERS’ CONSENT. No consent or approval of the stockholders of
the Company is required or necessary for the Company to enter into this
Agreement and the Registration Rights Agreement or to consummate the Purchase.

 

Section 3.9 LITIGATION. Except as otherwise disclosed as of the date of this
Agreement in the Company Commission Reports, (i) there is no private or
governmental action, suit, proceeding, claim, arbitration or investigation
pending before any agency, court or tribunal, foreign or domestic, or, to the
knowledge of the Company, threatened against the Company or any of its
subsidiaries or properties; or any of its officers or directors (in their
capacities as such), which, if determined adversely to the Company, would,
individually or in the aggregate., have a Material Adverse Effect, and (ii)
there is no judgment, decree or order against the Company Or any of its
subsidiaries, or, to the knowledge of the Company, against any of its respective
directors or officers (in their capacities as such) relating to the business of
the Company or any of its subsidiaries, the existence of which would have a
Material Adverse Effect.

 

Section 3.10 INTELLECTUAL PROPERTY. Except as disclosed in the Company
Commission Reports or as set forth on Schedule 3.10, each of the Company and its
subsidiaries (j) owns or possesses adequate licenses or other rights to use all
patents, trademarks, service marks, trade names, copyrights, technology,
software, know how and trade secrets (collectively, “Intellectual Property”)
necessary to conduct the business now conducted by the Company and its
subsidiaries and (ii) either owns or possesses, or can acquire on commercially
reasonable terms, adequate licenses or other rights to use all Intellectual
Property necessary to conduct the business proposed to be conducted by the
Company and its subsidiaries. Except as disclosed in the Company Commission
Reports, neither the Company nor any of its subsidiaries has received any notice
of infringement of or conflict with (and

 

4



--------------------------------------------------------------------------------

knows of no such infringement of or conflict with) asserted rights of others
with respect to any Intellectual Property; and, to the Company’s knowledge, the
discoveries, inventions, products, services or processes used in the business of
the Company and its subsidiaries do not infringe or conflict with any right or
patent of any third party, or any discovery, invention, product or process which
is the subject of a patent application filed by any third party.

 

Section 3.11 CHANGE OF CONTROL BENEFITS. Except as set forth on Schedule 3.11,
there exist no provisions contained in any employment or severance agreement or
benefit plan of the Company which provide for the payment, accrual or
acceleration of any benefit to any person as a result of the consummation of the
transactions contemplated hereby.

 

Section 3.12 FINDER’S FEES. The Company has retained no finder or broker in
connection with the transactions contemplated by this Agreement and hereby
agrees to indemnify and to hold the Purchaser harmless from any liability for
commission or compensation in the nature of a finder’s fee to any, broker or
other person or firm (and the costs and expenses of defending against such
liability or asserted liability) for which the Company, or any of its employees
or representatives acting on behalf of the Company, is or may be responsible as
a result of the transactions contemplated hereby.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

Purchaser represents and warrants to the Company as follows:

 

Section 4.1 ORGANIZATION. The purchaser is a limited partnership duly organized~
validly existing and in good standing under the laws of the State of Delaware.

 

Section 4.2 AUTHORITY.

 

(a) The Purchaser has all requisite corporate power and authority to enter into
this Agreement and to consummate the transactions contemplated by this
Agreement. The execution and delivery of this Agreement and the consummation of
the transactions contemplated by this Agreement have been duly authorized by all
necessary corporate action on the part of the purchaser. This Agreement has been
duly executed and delivered by the Purchaser and constitutes a valid and legally
binding obligation of the purchaser, enforceable against the Purchaser in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

 

(b) No consent, approval, order or authorization of, or registrations
declaration or filing with, any Governmental Entity is required by or with
respect to the Purchaser in connection with the execution and delivery of this
Agreement or the consummation of the transaction contemplated hereby except for
(i) the filing of a notification and report form under the HSR Act, compliance
with the rules and regulations thereunder and satisfaction of the applicable
waiting period thereunder, (ii) the filing of a Form D under the Securities Act,
(iii) such filings as may be required under applicable state securities laws and
(iv) such other consents, authorizations, filings, approvals and registrations
which, if not obtained or made, would not material burden or delay the
consummation of the transactions contemplated hereby.

 

5



--------------------------------------------------------------------------------

Section 4.3 PURCHASE ENTIRELY FOR OWN ACCOUNT. The Shares will be acquired
solely for investment purposes, for the purchaser’s own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
hereof. The Purchaser has not been formed for the specific purpose of acquiring
the Shares.

 

Section 4.4 INVESTMENT EXPERIENCE. Purchaser is an “accredited investor” as
defined in Rule 501(a) (3) under the Securities Act. Purchaser has had an
opportunity to ask questions and receive answers regarding the Company’s
business affairs and financial condition and believes it has acquired sufficient
information about the Company to reach an informed decision to purchase the
Shares. Purchaser has such business and financial experience as is required to
give it the capacity to protect its own interests in connection with the
purchase of the Shares.

 

Section 4.5 RESTRICTED SECURITIES. The purchaser understands that the Shares are
characterized as “restricted securities” under the Securities Act inasmuch as
they are being acquired from the Company of a transaction not involving a public
offering and that Purchaser must hold the Shares indefinitely unless the sale
thereof is registered under the Securities Act and qualified under state
securities laws, or an exemption from, such registration and qualification
requirements is available. The purchaser further acknowledges that if an
exemption from registration or qualification is available, it may be conditioned
on various requirements including, but not limited to, the time and manner of
sale, holding period for the Shares, and on requirements relating to the Company
which are outside of the Purchasers control.

 

Section 4.6 LEGENDS. The Purchaser understands, that the Shares, and any
securities issued in respect thereof or exchange therefor, may bear one or all
of the following legends until such time, if any, as the Shares or such
securities (i) are sold in compliance with Rule 144 under the Securities Act (or
a comparable successor provision) or a transaction registered under the
Securities Act or (ii) may be resold pursuant to Rule 144(k) under the
Securities Act (or a comparable successor provision)

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO OR AN APPLICABLE EXEMPTION THEREFROM AND IN COMPLIANCE
WITH THE TERMS OF THE STOCK PURCHASE AGREEMENT, DATED AS OF APRIL 27, 2000, WITH
THE COMPANY, A COPY OF WHICH IS AVAILABLE FROM THE COMPANY ON REQUEST.”

 

Section 4.7 FINDER’S FEES. The Purchaser has not retained any finder or broker
in connection with the transactions contemplated by this Agreement and hereby
agrees to indemnify and to hold the company harmless from any liability for any
commission or compensation in the nature of a finder’s fee to any broker or
other person or firm (and the costs and expenses of defending against such
liability or asserted liability) for which the Purchaser, or any of its
employees or representatives acting on behalf of the Purchaser, is or may be
responsible as a result of the transactions contemplated hereby.

 

6



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

 

Section 5 1 HSR ACT FILINGS.

 

(a) The Purchaser shall make all filings required under the HSR Act relating to
the transactions contemplated by this Agreement and shall use commercially
reasonably efforts to cause any such required filings to be, made promptly after
the date hereof.

 

(b) The Company shall make all filings required under the HSR Act relating to
the transactions contemplated by this Agreement and shall use commercially
reasonable efforts to cause any such required filings to be made promptly after
the date hereof .

 

(c) The parties will each use commercially reasonable efforts to promptly
furnish, cause to be furnished, any information that may be required by the
Federal Trade Commission (the “FTC”) or the Department of Justice (the “DOJ”)
under the HSR Act in order for the requisite approvals for the purchase and sale
of the Shares and the consummation of the related transactions contemplated by
this Agreement to be obtained or any applicable waiting periods to be terminated
or expire, however, that in the event the FTC or the DOJ issues a “second
request” in connection with any such filing, the parties hereto will consult
with each other in good faith regarding appropriate further action, which shall
be taken only to the extent agreed upon by all of the parties.

 

Section 5.2 BOARD OF DIRECTORS. On and after the Closing Date, Purchaser shall
have the right to designate one (1) member of the Company’s Board of Directors
(the “Board Composition Requirement”) for so long as Purchaser retains ownership
of at least 300,000 shares of the Company’s Common Stock.

 

Section 5.3 PREEMPTIVE RIGHTS. (a) If the Company proposes to issue, grant or
sell Common Stock or Rights, the Company’ shall first give to the purchaser (so
long as the purchaser owns at least 300,000 Shares) and any transferee (of whom
the Company has notice) of Shares from the purchaser then owning at least
300,000 Shares (appropriately adjusted for any stock split, reverse stock split
or stock dividend), except for any transferee that acquires such Shares in a
public offering registered under the Securities Act or in a transaction on the
open market effected pursuant to Rule 144 under the Securities Act, (each a
“securityholder”) written notice setting forth in reasonable detail the price
and other terms on which such shares of Common Stock or Rights are proposed to
be issued or sold, the terms of any such Rights and the amount thereof proposed
to be issued, granted or sold. Each securityholder shall thereafter have the
preemptive right exercisable by written notice to the Company no later than
twenty (20) days after the Company’s notice is given, to purchase the number of
such shares of Common Stock or Rights set forth in the securityholder’s notice
(but in no event more than the securityholder’s Proportionate Share (as defined
below) thereof, as of the date of the Company’s notice), at the price and on the
other terms set forth in the Company’s notice. Any notice by a Securityholder
exercising the right to purchase shares of Common Stock or Rights pursuant to
this Section 5.3 shall constitute an irrevocable commitment to purchase from the
Company the shares of Common Stock or Rights specified in such notice, subject
to the maximum set forth in the preceding sentence. If all the

 

7



--------------------------------------------------------------------------------

Securityholders exercise their preemptive rights set forth in this Section
5.3(a) to the full extent of their Proportionate Share or if for any other
reason the Company shall not issue, grant or sell shares of Common Stock or
Rights to persons other than securityholders, then the closing of the purchase
of shares of Common Stock or Rights by Securityholders shall take place on such
date, no less than ten (10) and no more than thirty (30) days after the
expiration of the 20 day period referred to above, as the Company may select,
and the Company shall notify the Securityholders of such closing at least seven
(7) days prior thereto. If all persons entitled thereto do not exercise their
preemptive rights to the full extent of their Proportionate Share and, as
contemplated by Section 5.3(b), the Company shall issue, grant or sell shares of
Common Stock or Rights to persons other than Securityholders, then the closing
of the purchase of shares of Common Stock or Rights shall take place at the same
time as, the closing of such issuance, grant or sale.

 

(b) If all persons entitled thereto do not exercise their preemptive rights to
the full extent of their Proportionate Share, the Company shall use its good
faith and commercially reasonable efforts to issue, grant or sell the remaining
subject shares of Common Stock or Rights on the terms set forth in its notice to
Securityholders, unless the Company is advised by its financial advisors that
the remaining number or amount is too small to be reasonably sold from the
expiration of the 20 day period first referred to in Section 5.3(a) and for a
period of 90 days thereafter, the Company may offer, issue, grant and sell, to
any person or entity shares of Common Stock or Rights having the terms set forth
in the Company’s notice relating to such shares of Common Stock or Rights at a
price and on other no less favorable to the Company, and including no less cash,
than those set forth in such notice (without deduction) for reasonable
underwriting, sales agency and similar fees payable in connection therewith);
provided, that the Company may not issue, grant or sell shares of Common Stock
or Rights amount greater than the amount set forth in such notice minus the
amount purchased or committed to be purchased by Securityholder’s rights

 

(c) The provisions of this Section 5.3 shall not apply to the following
issuances of securities: (i) pursuant to an approved stock option plan, stock
purchase plan, or similar benefit program or agreement for the benefit of
employees of, or consultants to, the Company, where the primary purpose is not
to raise additional equity capital for the Company, (ii) the issuance of Rights,
or Common Stock issuable upon exercise of Rights, granted to business partners,
retailers or lessors engaged in bona fide business transactions with the
Company, where the primary purpose is not to raise additional equity capital for
the Company, (iii) as direct consideration for the acquisition by the Company of
another business entity or the merger of any business entity with or into the
Company, (iv) in connection with a stock dividend, (v) upon the exercise of
warrants or options, or upon the conversion of convertible securities,
outstanding on the date hereof or to which Securityholders have been previously
offered the right to participate as contemplated hereby or (vi) in an
underwritten public offering registered under the Securities Act if the managing
underwriters advise the securityholders in writing that the purchase of shares
of Common Stock pursuant to the preemptive rights afforded by this Section 5.3
would materially and adversely affect the marketing of the offering.

 

(d) For purposes of this Section 5.3, the following terms shall have the
corresponding meanings set forth herein:

 

“Proportionate Share means, with respect to each Securityholder, a fraction the
numerator of which is the total number of shares of Common Stock owned and the
number of shares of

 

8



--------------------------------------------------------------------------------

Common Stock issuable upon exercise of Rights owned by such securityholder, and
the denominator of which is the total number of shares of Common Stock
outstanding plus the number of shares of Common Stock issuable upon exercise of
all Rights outstanding

 

“Right” means any option, warrant, security, right or other instrument
convertible into or exchangeable or exercisable for, or otherwise giving the
holder thereof the right to acquire, directly or indirectly, from the Company
any Common Stock or any other such option, warrant, security, right or
instrument, including any instrument issued by the Company or any subsidiary
thereof the value of which is measured by reference to the value of the Common
Stock

 

Section 5 4 ELECTION OF BOARD OF DIRECTORS. The Company shall take all customary
actions in accordance with applicable law and its Certificate of Incorporation
and By Laws to seek stockholder approval of the election of a Board of Directors
meeting the Board Composition requirements The Board of Directors of the Company
shall recommend such approval, and the Company shall solicit such approval in
accordance with its customary practices.

 

Section 5.5 PUBLICITY. The Company and the purchaser shall consult with each
other prior to issuing any press releases or otherwise making public statements
with respect to the transactions contemplated hereby and prior to making any
filings with any federal or State governmental, or regulatory agency or any self
regulatory organization with respect thereto.

 

Section 5.6 FULFILLMENT OF CONDITIONS. Each of the Company and the purchaser
shall use reasonable efforts to perform, comply with and fulfill all
obligations, covenants and conditions required by this Agreement to be
performed, complied with or fulfilled on its part prior to or on the Closing
Date.

 

Section 5.7 FURTHER ASSURANCES. The, Company shall use, its reasonable efforts
at any time and from time to time prior to, at and after the Closing to execute
and deliver to the Purchaser such further documents and instruments and to take
all such further actions as the purchaser reasonably may request in order to
convey and transfer the Shares and the Warrants to the Purchaser and to
consummate the transaction contemplated by this Agreement and the Registration
Rights Agreement.

 

Section 5.8 TRANSFER OF SHARES. The Purchaser hereby agrees that during the
period ending six (6) months after the date of purchase of such Purchaser’s
Shares, such purchaser shall not sell, transfer or pledge his Shares to another
Person or otherwise engage in any act which would decrease such Purchaser’s
percentage of Common Stock ownership immediately after purchase of such Shares,
except if such sale, transfer or pledge is consummated in accordance with Rule
144 under the Securities Act of 1933, as amended.

 

ARTICLE VI

CONDITIONS TO CLOSING

 

Section 6.1 CONDITIONS TO THE PURCHASER OBLIGATIONS. The obligation of Purchaser
to purchase the Shares at the Closing is subject to the fulfillment on or prior
to the Closing Date of the following conditions:

 

(a) REPRESENTATIONS AND WARRANTIES; CORRECT PERFORMANCE OF OBLIGATIONS. The
representations and warranties made by the Company in Article III hereof shall
be true and correct in all material respects as of the date of this Agreement
and as of the Closing Date (except with respect to representations and
warranties made as of a specific time, which shall be true in all material
respects as of such time, and except for representations and warranties
containing a materiality qualifications which must be true in all respects) with
the same effect as though such representations and warranties had been made at
and as of the Closing Date; and the Company shall have performed all obligations
herein required to be performed by it on or prior to the Closing Date in all
material respects (except with respect to obligations containing a materiality
qualification, which must be performed in all respects).

 

9



--------------------------------------------------------------------------------

(b) REGISTRATION RIGHTS AGREEMENT. The Company shall have duly executed and
delivered the Registration its Agreement.

 

(c) VOTING AGREEMENT. Michael G. Rubin shall have duly executed and delivered
the Voting Agreement in the form attached hereto as Exhibit C.

 

(d) WARRANT. The Company shall have duly executed and delivered the Warrants to
Purchaser in the form attached hereto as Exhibit E.

 

(e) BOARD COMPOSITION. A Board of Directors meeting the Board Composition
Requirement shall have been duly established and in place.

 

(f) COMPLIANCE CERTIFICATE. The President of the Company shall deliver to the
Purchaser at the Closing a certificate certifying that the conditions specified
in Section 6.1(a) have been fulfilled.

 

(g) OPINION OF COMPANY’S COUNSEL. The Purchaser shall have received from Blank
Rome Comisky & McCauley LLP, counsel to the Company, an opinion addressed to the
Purchaser, dated the Closing Date, reasonably satisfactory in form and substance
to Gibson, Dunn & Crutcher LLP, counsel to the Purchaser.

 

(h) NO INJUNCTION, ORDER, ETC. There shall be no injunction, order or decree of
any nature of any court or government authority of competent jurisdiction that
is in effect that restrains or prohibits the consummation of the transactions
contemplated hereby.

 

(i) WAITING PERIOD. Any waiting period applicable to the sale of the Shares
under the HSR Act shall have expired or been terminated.

 

(j) CLOSING OF SOFTBANK TRANSACTION. The transactions contemplated by that
certain Stock Purchase Agreement dated as of the date hereof by and among the
Company, SOFTBANK Capital Partners LP and SOFTBANK Capital Advisors Fund LP
shall have closed.

 

Section 6.2 CONDITIONS TO OBLIGATIONS OF THE COMPANY. The Company’s obligation
to issue and sell the shares at the Closing is subject to the fulfillment on or
prior to the Closing Date of the following conditions:

 

(a) REPRESENTATIONS AND WARRANTIES CORRECT; PERFORMANCE OF OBLIGATIONS. The
representations and warranties of the purchaser in Article IV hereof shall be
true and correct in all material respects as of the date of this Agreement and
as of such Closing Date (except with respect to representations and warranties
made as of a specific time, which shall be true in all material respects as of
such time, and except for representations and warranties containing a
materiality qualification which must be true in all respects) with the same
effect as though such representations and warranties had been made at and as of
the Closing Date; and the Purchaser shall have performed all obligations herein
required to be performed by it on or prior to such Closing Date in all material
respects (except with respect to covenants containing a materiality
qualification which must be performed in all respects).

 

10



--------------------------------------------------------------------------------

(b) REGISTRATION RIGHTS AGREEMENT. The purchaser shall have duly executed and
delivered the Registration Rights Agreement.

 

(c) VOTING AGREEMENT. The purchaser shall have duly executed and delivered the
Voting Agreement in the form attached hereto as Exhibit D.

 

(d) NO INJUNCTION, ORDER. ETC. There shall be no injunction, order or decree of
any nature of any court or government authority of competent jurisdiction that
is in effect that restrains or prohibits the consummation of the transactions
contemplated hereby.

 

(e) WAITING PERIOD. Any waiting period applicable to the sale of the Shares
under the HSR Act shall have expired or been terminated.

 

ARTICLE VII

INDEMNIFICATION

 

Section 7.1 INDEMNIFICATION. Each of the Company and the Purchaser, severally
but not jointly (an “Indemnifying Party”), covenants and agrees to indemnify and
hold the others (each, on “Indemnified Party”) harmless from and against, and to
reimburse the Indemnified Party for, any claim for any losses, damages,
liabilities or expenses, including reasonable counsel fees (collectively
“Damages”) incurred by such Indemnified Party by reason of or arising from (I)
any misrepresentation or breach of any representation or warranty of such
Indemnifying Party contained in this Agreement or in any instrument delivered
hereunder or (ii) any failure by such Indemnifying Party to perform any
obligation or covenant required to be performed by it under any provision of
this Agreement.

 

ARTICLE VIII

MISCELLANEOUS

 

Section 8.1 GOVERNING LAW. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware without regard to the
conflict of laws provisions thereof.

 

Section 8.2 SURVIVAL. The representations, warranties, covenants and agreements
made herein shall survive the closing of the transactions contemplated hereby.

 

11



--------------------------------------------------------------------------------

Section 8.3 SUCCESSORS AND ASSIGNS. Except as expressly provided herein, the
rights and obligations hereunder may not be assigned or delegated by the
Purchaser or the Company. without the prior written consent of the other;
provided, however, that purchaser may assign, in whole or in part, its rights
and delegate its obligation hereunder (including, without limitation, the right
to purchase any or all of the Shares and the obligation to pay all or any
portion of the Purchase Price for the Shares) to any partner or member of the
Purchaser, including, without limitation, any partner or member of any partner
or member of the Purchaser, or any shareholder, director, officer or employee of
any of the foregoing; provided, further, that any such delegation by such
Purchaser of it’s obligations shall not relieve purchaser of liability to the
Company that it would otherwise have in the event such obligations are not
performed. The provisions hereof shall inure to the benefit of, and be binding
upon, the successors and permitted assigns of the parties hereto.

 

Section 8.4 ENTIRE AGREEMENT: AMENDMENT This Agreement constitutes the full and
entire understanding and agreement among the parties with regard to the subject
matter hereof. Any term of this Agreement may be amended and the observance of
any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively), only with the written
consent of the Company and the purchaser

 

Section 8.5 NOTICES AND OTHER COMMUNICATIONS. Every notice or other
communication required or contemplated by this Agreement by either party shall
be delivered either by (i) personal delivery, (ii) postage prepaid return
receipt requested by registered or certified mail, (iii) overnight courier, such
as Federal Express or UPS, or (iv) facsimile with a confirmation copy sent
simultaneously by postage prepaid, return receipt requested, registered or
certified mail, in each case addressed to the Company or the Purchaser as the
case may be at the following address:

 

To the Company:      Global Sports, Inc.        1075 First Avenue        King of
Prussia, Pennsylvania 19406        Telephone: (610) 265-3279        Facsimile:
(610) 265-1730        Attn: Michael G. Rubin With a copy to:      Blank Rome LLP
       One Logan Square        Philadelphia, Pennsylvania 19103        Attn:
Francis E. Dehel        Telephone: (215) 569-5532        Facsimile: (215)
832-5532 To the Purchaser:      TMCT Ventures, L.P.        2425 Olympic
Boulevard        Suite 6050 West        Santa Monica, California 90404       
Attn: Mark Menell        Facsimile: (310) 998-8012

 

12



--------------------------------------------------------------------------------

With a copy to:

  

Gibson, Dunn & Crutcher LLP

    

333 South Grand Avenue

    

47th Floor

    

Los Angeles, California 90071

    

Attn: Bradford P. Weirick

    

Facsimile: (213) 2297520

 

or at such other address as the intended recipient previously shall have
designated by written notice given in like manner to the other party. Notice by
registered or certified mail shall be effective on the date it is officially
recorded as delivered to the intended recipient by return receipt or equivalent,
and in the absence of such record of delivery, the effective date shall be
presumed to have been the fifth (5th) business day after it was deposited in the
mail. All notices delivered in person or sent by courier shall be deemed to have
been delivered to and received by the addressee and shall be effective on the
date of personal delivery; notices delivered by facsimile with simultaneous
confirmation copy by registered or certified mail shall be deemed delivered to
and received by the addressee and effective on the date sent. Notice not given
in writing shall be effective only if acknowledged in writing by a duly
authorized representative of the party to whom it was given.

 

Section 8.6 DELAYS OR OMISSIONS. No delay or omission to exercise any right,
power or remedy accruing to any person or entity hereunder shall impair any such
right, power or remedy nor shall it be construed to be a waiver of any such
breach or default, or an acquiescence therein or of or in any similar breach or
default thereafter occurring; nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of any person or entity hereunder of any breach or default
under this Agreement, or any waiver on the part of any such person or entity of
any provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies either under this Agreement, or by law or otherwise shall be cumulative
and not alternative.

 

Section 8.7 SEVERABILITY. In case any provision of us Agreement shall be
invalid, illegal or unenforceable, validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired hereby.

 

Section 8.8 COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. Execution and delivery of this Agreement by:
exchange of facsimile copies bearing the facsimile signature of a party hereto
shall constitute a valid and binding execution and delivery of this Agreement by
such party.

 

Section 8.9 ATTORNEYS’ FEES. If any action or proceeding shall be commenced to
enforce this Agreement or any right arising in connection with this Agreement,
the prevailing party in such action or proceeding shall be entitled to recover
from the other party the reasonable attorneys’ fees, costs and expenses incurred
by such prevailing party in connection with such action or proceeding.

 

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

GLOBAL SPORTS, INC.

By:

 

/s/ Michael G. Rubin

--------------------------------------------------------------------------------

Name:

  Michael G. Rubin

Title:

  Chief Executive Officer

TMCT VENTURES, L.P.

By:

 

/s/ Mark Menell

--------------------------------------------------------------------------------

Name:

  Mark Menell

Title:

  Partner

 

 

14



--------------------------------------------------------------------------------

Entity

--------------------------------------------------------------------------------

  

Dollar

Amount of

Shares of

Common Stock

--------------------------------------------------------------------------------

TMCT Ventures, L.P.

2425 Olympic Boulevard

Suite 6050 West

Santa Monica, California 90404

Attn: Mark Menell

   $ 5,000,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total

   $ 5,000,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

15